Exhibit 10.2

Execution Version

CONTRIBUTION AGREEMENT

BY AND BETWEEN

BRITESMILE, INC.

AND

BRITESMILE SPAS, LLC

DATED AS OF

JANUARY 13, 2006

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

2

 

1.1

“Action”

2

 

1.2

“Affiliate”

2

 

1.3

“Agreement”

2

 

1.4

“Associated Center Business”

2

 

1.5

“Assignment of Contracts”

2

 

1.6

“Assumption Agreement”

2

 

1.7

“BSML”

2

 

1.8

“Consents”

2

 

1.9

“Contribution”

2

 

1.10

“Contribution Date”

2

 

1.11

“Contributed Assets”

2

 

1.12

“Contributed Employees”

2

 

1.13

“Contribution Liabilities”

2

 

1.14

“Excluded Assets”

3

 

1.15

“Governmental Authority”

3

 

1.16

“Information”

3

 

1.17

“Instrument of Assignment”

3

 

1.18

“Liabilities”

3

 

1.19

“Person”

3

 

1.20

“PTO”

3

 

1.21

“Securities”

3

 

1.22

“Spa Centers”

3

 

1.23

“Spas”

3

 

1.24

“Spa Business”

3

 

1.25

“Thai Spa”

3

 

 

 

 

ARTICLE 2. THE CONTRIBUTION

4

 

2.1

Contribution of Assets and Assumption of Liabilities

4

 

2.2

Consideration for Contribution of Assets

5

 

2.3

Termination of Other Agreements

5

 

2.4

Contributions Not Effected On or Prior to the Contribution Date

5

 

2.5

Disclaimer of Representations and Warranties

5

 

2.6

Spa License Agreement

6

 

 

 

 

ARTICLE 3. CLOSING MATTERS

7

 

3.1

Closing

7

 

3.2

Execution of Instruments of Conveyance

7

 

3.3

Conditions Precedent to the Contribution

7

i

--------------------------------------------------------------------------------




ARTICLE 4. EMPLOYEE MATTERS

7

 

4.1

Contributed Employees

7

 

4.2

Benefits

8

 

4.3

Severance

8

 

4.4

Paid Time Off

8

 

 

 

 

ARTICLE 5. MUTUAL RELEASE

8

 

5.1

Release of Claims

8

 

 

 

 

ARTICLE 6. MISCELLANEOUS

9

 

6.1

Further Assurances

9

 

6.2

Survival

10

 

6.3

Counterparts; Entire Agreement

10

 

6.4

Governing Law

10

 

6.5

Assignability

10

 

6.6

Notices

10

 

6.7

No Third Party Beneficiaries

11

 

6.8

Severability

11

 

6.9

Publicity

11

 

6.10

Headings

11

 

6.11

Survival of Covenants

11

 

6.12

Waivers of Default

11

 

6.13

Amendments

12

 

6.14

Interpretation

12

SCHEDULE INDEX

 

Schedule 1

 

Contributed Assets

 

Schedule 2

 

Excluded Assets

 

Schedule 3

 

Contributed Liabilities

 

Schedule 4

 

Contributed Employees

EXHIBIT INDEX

 

Exhibit A

 

Assignment of Contracts

 

Exhibit B

 

Assumption Agreement

 

Exhibit C

 

Instrument of Assignment

 

Exhibit D

 

Corporate Severance Policy

ii

--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT

 

                    THIS CONTRIBUTION AGREEMENT (including all Exhibits and
Schedules hereto, the “Agreement”), dated as of January 13, 2006, is by and
between BriteSmile, Inc., a Utah corporation (“BSML”), and BRITESMILE SPAS, LLC,
a Delaware limited liability company (“Spas”).  Capitalized terms used herein
and not otherwise defined shall have the respective meanings assigned to them in
Article 1 hereof.

 

 

 

                    WHEREAS, BSML is currently engaged, among other things, in
the business (1) of owning or operating dedicated centers (the “Spa Centers”),
in retail locations, in which the dental services provided or authorized to be
provided are limited to providing tooth whitening, orthodontics, veneers,
x-rays, cleaning and prophys to consumers and (2) selling in such dedicated
centers and in other retail channels not including professional dental offices
teeth whitening products, including its BriteSmile-to-Go pen, toothpaste,
mouthwash and gum products, directly and through third party retail
establishments ((1) and (2) being referred to collectively as, the “Spa
Business”);

 

 

 

                    WHEREAS, BSML is also engaged in, among other things,
offering teeth-whitening products and systems through existing independent
dental offices worldwide, known as BriteSmile Professional Teeth Whitening
Associated Centers (the “Associated Center Business”);

 

 

 

                    WHEREAS, Spas was formed in December 2005 to engage in and
operate the Spa Business in connection with the transactions contemplated by the
Limited Liability Company Membership Purchase Agreement, dated as of the date
hereof (the “Purchase Agreement”), by and between BSML and Dental Spas, LLC (the
“Buyer”) and in contemplation thereof, has entered into a License Agreement,
dated as of December 30, 2005, by and among BSML, certain of its Affiliates and
Spas (the “Spa License”) pursuant to which BSML and such Affiliates have
licensed certain intellectual property and related rights to Spas;

 

 

 

                    WHEREAS, in exchange for 100% of the membership interests of
Spas (the “Securities”), the Board of Directors of BSML has determined that it
is in the best interests of BSML to contribute certain assets to Spas that are
used by BSML in the operation of the Spa Business and the Manager of Spas has
determined that it is in the best interests of Spas to cause Spas to assume
certain liabilities that are related to such assets and to the operation and
continued operation of the Spa Business, all as more fully described in and, in
each case, subject to the terms and conditions in this Agreement (collectively,
the “Contribution”); and

 

 

 

                    WHEREAS, it is appropriate and desirable to set forth the
principal transactions required to effect the Contribution and implement certain
other agreements that will govern matters relating to the Contribution and the
relationship of BSML and Spas following the Contribution;


--------------------------------------------------------------------------------




 

                    NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
intending to be legally bound, agree as follows:

ARTICLE 1.
DEFINITIONS

 

                    For the purpose of this Agreement the following terms shall
have the following meanings:

 

 

 

          1.1     “Action” means any demand, action, suit, counter suit,
arbitration, inquiry, proceeding, or investigation by or before any federal,
state, local, foreign, or international Governmental Authority or any
arbitration or mediation tribunal.

 

 

 

          1.2     “Affiliate” of any Person means a Person that controls, is
controlled by, or is under common control with such Person.  As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

 

 

 

          1.3     “Agreement” shall have the meaning set forth in the Preamble.

 

 

 

          1.4     “Associated Center Business” shall have the meaning set forth
in the Recitals.

 

 

 

          1.5     “Assignment of Contracts” means the Assignment of Contracts by
and between Spas and BSML in the form attached hereto as Exhibit A.

 

 

 

          1.6     “Assumption Agreement” means the Assumption Agreement by and
between Spas and BSML in the form attached hereto as Exhibit B.

 

 

 

          1.7     “BSML” shall have the meaning set forth in the Preamble.

 

 

 

          1.8     “Consents” means any consents, waivers or approvals from, or
notification requirements to, any third Person or Governmental Authority.

 

 

 

          1.9     “Contribution” shall have the meaning set forth in the
Recitals.

 

 

 

          1.10   “Contribution Date” shall have the meaning set forth in Section
3.1.

 

 

 

          1.11   “Contributed Assets” means the assets listed on Schedule 1
hereto; provided that the “Contributed Assets” shall not include any assets
constituting an Excluded Asset.

 

 

 

          1.12   “Contributed Employees” shall have the meaning set forth in
Section 4.1.

 

 

 

          1.13   “Contribution Liabilities” shall have the meaning set forth in
Section 3.1.

2

--------------------------------------------------------------------------------




 

          1.14   “Excluded Assets” means the assets listed on Schedule 2 hereto
and any and all assets that are expressly contemplated by this Agreement or any
Ancillary Agreement (or the Schedules or Exhibits hereto or thereto) as assets
to be retained by BSML.

 

 

 

          1.15   “Governmental Authority” shall mean any federal, state, local,
foreign, or international court, government, department, commission, board,
bureau, agency, official, or other regulatory, administrative, or governmental
authority.

 

 

 

          1.16   “Information” means information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data but in no event shall be deemed to
include any patents, trademarks, service marks, trade names, Internet domain
names, copyrights, proprietary technology, trade secrets, know-how or other
similar rights (or any applications and registrations relating to the foregoing)
of BSML or its Affiliates which are not Contributed Assets.

 

 

 

          1.17   “Instrument of Assignment” means the Instrument of Assignment
by BSML in favor of Spas in the form attached hereto as Exhibit C.

 

 

 

          1.18   “Liabilities” means with respect to any Person, any liability
or obligation of such Person of any kind, character or description, whether
known or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.

 

 

 

          1.19   “Person” means an individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture, limited liability company or other entity, or a
government or any political subdivision or agency thereof.

 

 

 

          1.20   “PTO” shall have the meaning set forth in Section 4.4.

 

 

 

          1.21   “Securities” shall have the meaning set forth in the Recitals.

 

 

 

          1.22   “Spa Centers” shall have the meaning set forth in the Recitals.

 

 

 

          1.23   “Spas” shall have the meaning set forth in the Preamble.

 

 

 

          1.24   “Spa Business” shall have the meaning set forth in the
Recitals.

 

 

 

          1.25   “Thai Spa” means BriteSmile Whitening Spa (Thailand) Limited in
which BSML has an equity interest, subject to certain first refusal rights on
the transfer of such interest.

3

--------------------------------------------------------------------------------




ARTICLE 2.
THE CONTRIBUTION

 

          2.1     Contribution of Assets and Assumption of Liabilities.

 

 

 

                    (a)     Contribution by BSML.  On and subject to the terms
of this Agreement, BSML hereby agrees to, and to cause its applicable Affiliates
to, on the Contribution Date, assign, contribute, transfer, sell, convey, and
deliver to Spas, and Spas hereby agrees to accept from BSML and such Affiliates,
all of BSML’s and such Affiliates’ respective right, title, and interest in and
to the Contributed Assets, so that neither BSML nor its Affiliates retain any
right, title or interest in or to the Contributed Assets.

 

 

 

                    (b)     Assumption by Spas.  On and subject to the terms of
this Agreement, BSML hereby agrees to, and to cause its applicable Affiliates
to, assign, transfer and delegate to Spas on the Contribution Date, and in
partial consideration of BSML’s obligations under this Agreement, Spas hereby
agrees to assume on the Contribution Date, and agrees to faithfully perform and
fulfill, all of the following Liabilities (the “Contributed Liabilities”), in
accordance with their respective terms:

 

 

 

                                        (i)     the Liabilities listed on
Schedule 3 hereto;

 

 

 

                                        (ii)    all Liabilities relating to the
operation of the Contributed Assets, including, but not limited to, any assumed
contract included in the Contributed Assets other than Liabilities arising prior
to the Contribution Date which have not been disclosed to the Buyer;

 

 

 

                                        (iii)   all Liabilities of the Spa
Centers disclosed to the Buyer outstanding on the Contribution Date;

 

 

 

                                        (iv)   all Liabilities relating to the
Contributed Employees arising from and after the Contribution Date;

 

 

 

                                        (v)     all liabilities relating to
severance obligations of and PTO to be honored by Spas pursuant to Section 4.3
and Section 4.4, respectively; and

 

 

 

                                        (vi)   any and all other Liabilities
that are expressly contemplated by this Agreement, the Assignment of Contracts,
the Assumption Agreement or the Instrument of Assignment (the Assignment of
Contracts, the Assumption Agreement and the Instrument of Assignment being
referred to hereinafter collectively as, the “Ancillary Agreements”) (or the
Schedules or Exhibits hereto or thereto) as Liabilities to be assumed by Spas.

4

--------------------------------------------------------------------------------




 

                    Notwithstanding anything to the contrary herein, in no event
shall Spas be liable for any incentive compensation or other similar payments
owing to any P.C. Dentist (as such term is defined in the Purchase Agreement)
arising prior to the Contribution Date.

 

 

 

          2.2     Consideration for Contribution of Assets.  Upon the terms and
subject to the conditions contained herein, as additional consideration for the
transfer of the Contributed Assets by BSML and its Affiliates to Spas, Spas
shall issue to BSML the Securities, and Spas shall assume the Contributed
Liabilities pursuant to Section 2.1(b) above.

 

 

 

          2.3     Termination of Other Agreements.  Except with respect to this
Agreement, the Ancillary Agreements (and agreements expressly contemplated
herein or therein to survive by their terms) and the Spa License, BSML and Spas
hereby terminate any and all written or oral agreements, arrangements,
commitments or understandings, between or among them, effective as of the
Contribution Date; and each party shall, at the reasonable request of any other
party, take, or cause to be taken, such other actions as may be necessary to
effect the foregoing.  The parties acknowledge that nothing contained herein
(including the schedules hereto) shall be deemed to contradict, supersede or
otherwise affect, modify or alter the provisions, rights or obligations of BSML
or its Affiliates or of Spas under the Spa License.

 

 

 

          2.4     Contributions Not Effected On or Prior to the Contribution
Date.  In the event that at any time after the Contribution Date any party
hereto shall receive or otherwise possess an asset that is allocated to the
other Person pursuant to this Agreement or any Ancillary Agreement, such party
shall promptly transfer or cause to be contributed, such asset to such Person so
entitled hereunder. Prior to such transfer, the Person receiving or possessing
such asset shall hold such asset in trust for such other Person (at the expense
of the party entitled thereto). In the event that any assignment or assumption
of Liabilities contemplated by this ARTICLE 2 has not been consummated effective
as of the Contribution Date, the party retaining such Liabilities shall
thereafter hold such Liabilities for the account of the party assuming such
Liability or to whom such Liability is to be assigned pursuant hereto, and in
each such case shall take such other actions as may be reasonably required in
order to place the parties, insofar as reasonably possible, in the same position
as would have existed had such asset been contributed, or such Liability been
assigned or assumed as contemplated hereby. As and when any such asset or
Liability becomes transferable, assignable or assumable, as the case may be,
such transfer, assignment, or assumption shall be effected forthwith.

 

 

 

          2.5     Disclaimer of Representations and Warranties.  Each of BSML
and Spas understands and agrees that, except as expressly set forth herein or in
any Ancillary Agreement, no party to this Agreement, any Ancillary Agreement or
any other agreement or document contemplated by this Agreement (with the
exception of the Purchase Agreement, which contains certain representations,
warranties and covenants of BSML and the Buyer, and the Spa License), any
Ancillary Agreement or otherwise, is representing or warranting in any way as to
the assets, businesses, technologies or Liabilities contributed or assumed as
contemplated hereby or thereby, including, without limitation, any
representations or warranties relating to (a) any Consents or approvals required
in connection therewith, (b) the value of any of the foregoing,

5

--------------------------------------------------------------------------------




 

(c) the freedom from any liens, security interests, encumbrances or restrictions
on transfer, (d) the absence of any defenses or right of setoff or freedom from
counterclaim with respect to any claim or other asset, or (e) the legal
sufficiency of any assignment, document or instrument delivered hereunder to
convey title to any asset or thing of value upon the execution, delivery and
filing hereof or thereof.  Except as may expressly be set forth herein or in any
Ancillary Agreement, all such assets are being contributed on an “as is,” “where
is” basis (provided that the absence of the representations and warranties from
the parties shall not negate the allocation of Liabilities under this Agreement
and shall have no effect on any manufacturer’s, seller’s or other third party
warranty that is intended to be contributed with such assets) and, subject to
the parties’ obligations under Section 2.4, Spas shall bear the economic and
legal risks that any conveyance shall prove to be insufficient to vest in the
transferee good and marketable title, free and clear of any liens, security
interests, encumbrances or restrictions on transfer.

 

 

 

          2.6     Spa License Agreement.


 

 

(a)

In this Section 2.6, Licensed Know-How, Licensed Products, LICENSORS and Retail
Field shall all have the definitions given to them in the Spa License.  For the
avoidance of doubt, upon entering into the Spa License it was the mutual intent
of BSML and Spas that:

 

 

 

 

 

 

 

 

(i)

Spas has the right to sell the BriteSmile-to-Go pen and the BriteSmile Whitening
Toothpaste in Spas and in the Retail Field without any limitation on the ability
of the purchasers of such products to use them and without triggering any right
for BSML to terminate the Spa License;

 

 

 

 

 

 

 

 

(ii)

The deficiency correction procedure described in Section 3.2 of the Spa License
is intended to apply to all patents, trademarks, copyrights or know-how owned by
or licensed to LICENSORS as of the date of the Spa License; and

 

 

 

 

 

 

 

 

(iii)

The grant of the right to sell mouthwash in the Retail Field does not trigger
any right of BSML to terminate the Spa License.

 

 

 

 

 

 

 

(b)

Nothing contained in this Section 2.6 shall constitute any representation or
warranty of either party hereto or create any liability of any nature whatsoever
of BSML or its Affiliates to Spas or its Affiliates, including the Buyer and its
Affiliates.

6

--------------------------------------------------------------------------------




ARTICLE 3.
CLOSING MATTERS

 

          3.1     Closing.  Upon the terms and subject to the conditions of this
Agreement, the consummation of the Contribution and other transactions (the
“Closing”) contemplated herein shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom, LLP, Four Embarcadero Center, San Francisco, California,
simultaneously with the closing of the transactions contemplated by the Purchase
Agreement (the date on which Closing is effective, the “Contribution Date”),
unless the parties hereto otherwise agree.

 

 

 

          3.2     Execution of Instruments of Conveyance.  In furtherance of the
contribution, assignment and conveyance of the Contributed Assets and the
assumption of the Contributed Liabilities set forth in Sections 2.1(a) and
2.1(b), at the Closing, (a) BSML shall execute and deliver, and shall cause any
applicable Affiliate to execute and deliver, such Bills of Sale, certificates of
title, Assignments of Contracts and other instruments of transfer, conveyance
and assignment, if any, as and to the extent reasonably necessary to evidence
the transfer, conveyance and assignment of all of BSML’s right, title and
interest in and to the Contributed Assets to Spas and (b) Spas shall execute and
deliver, to BSML and its Affiliates, such assumptions of contracts and other
instruments of assumption, if any, as and to the extent reasonably necessary to
evidence the valid and effective assumption of the Contributed Liabilities by
Spas, including the Assumption Agreement.

 

 

 

          3.3     Conditions Precedent to the Contribution.  The parties’
obligations hereunder are subject to the following conditions that must be
satisfied prior to consummation of the Contribution:

 

 

 

                    (a)     Spas’ operating agreement shall reflect the issuance
to and ownership of the Securities by BSML, and such operating agreement shall
have been delivered to BSML.

 

 

 

                    (b)     There shall be no actual or threatened Action before
any court or other Governmental Agency seeking to restrain or invalidate this
Agreement, the Contribution, or any other transaction contemplated by this
Agreement.

ARTICLE 4.
EMPLOYEE MATTERS

 

          4.1     Contributed Employees.  Spas shall offer employment to the
employees of BSML set forth on Schedule 4 hereto effective as of the
Contribution Date.  Such personnel who accept such employment (the “Contributed
Employees”) will be employed by Spas with the same per annum salaries, or hourly
rates of pay under which such Contributed Employees were employed by BSML
immediately prior to the Contribution Date, but nothing herein shall be deemed
to create an employment contract between Spas, the Buyer and/or any of their
respective Affiliates and any such Contributed Employee.  Contributed Employees
shall be employees at will (unless a written employment agreement to the
contrary has been entered into by Spas with such Contributed Employee or
expressly assumed in writing by Spas) and nothing express or implied in this
Agreement will obligate Spas to provide continued employment to any such
Contributed Employee for any specific period of time following the Contribution
Date.

7

--------------------------------------------------------------------------------




 

          4.2     Benefits.  Subject to Sections 4.3 and 4.4, from and after the
Contribution Date, the Contributed Employees shall be entitled to participate in
all benefits and welfare plans and programs provided by Spas to its employees
generally subject, however, to the generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time.  From
and after the Contribution Date, the Contributed Employees shall cease to
participate in the benefits and welfare plans and programs of BSML, except as
otherwise required by such plans or programs; provided that Spas shall honor the
terms of BSML’s severance policy as provided in Section 4.3 below.

 

 

 

          4.3     Severance.  In the event that Spas determines that it is
advisable to terminate the employment of any Contributed Employee, Spas shall
pay the applicable severance benefits to such Contributed Employee consistent
with BSML’s corporate severance policy in effect on the Contribution Date, a
description of which is attached hereto as Exhibit D.  All severance costs
arising from the termination of any of Contributed Employees shall be the
exclusive responsibility of Spas and shall be deemed to be an Assumed Liability
hereunder; however, Spas shall in no case assume any liabilities of BSML or
other previous employer under any retention agreements executed by such previous
employer with any Contributed Employees.  The execution of this Agreement and
the consummation by the parties of the Contribution shall not, in and of itself,
be deemed to be a termination of a Contributed Employee’s employment in a manner
that would give rise to any severance obligation of BSML.

 

 

 

          4.4     Paid Time Off.  All “paid time off” balances (“PTO”) accrued
on the books of BSML with respect to each Contributed Employee through the day
prior to Contribution Date shall be honored by Spas from and after the
Contribution Date.

 

 

ARTICLE 5.

MUTUAL RELEASE

 

 

 

          5.1     Release of Claims.

 

 

                              (a)     Except as provided in Section 5.1(c), to
the extent permitted by law, effective as of the Contribution Date, Spas does
hereby, for itself and its successors and assigns, release and forever discharge
BSML and each of its Affiliates, their respective successors and assigns, and
all Persons who at any time prior to the Contribution Date have been
shareholders, directors, officers, agents or employees of BSML or any of its
Affiliates (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns, from any
and all Liabilities whatsoever, whether at law or in equity (including any right
of contribution), whether arising under any contract or agreement, by operation
of law or otherwise, existing or arising from any facts or events occurring or
failing to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed on or before the Contribution
Date, including in connection with the transactions and all other activities to
implement the Contribution.

 

                             (b)     Except as provided in Section 5.1(c), to
the extent permitted by law, effective as of the Contribution Date, BSML does
hereby, for itself and its successors and assigns,  release and forever
discharge Spas and each of its Affiliates (including the Buyer and its
Affiliates), their respective successors and assigns, and all Persons who at any
time prior to the Contribution Date have been directors, officers, agents or
employees of Spas (in each case, in their respective capacities as such), and
their respective heirs, executors, administrators, successors and assigns, from
any and all Liabilities whatsoever, whether at law or in equity (including any
right of contribution), whether arising under any contract or agreement, by
operation of law or otherwise, existing or arising from any facts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed on or before the
Contribution Date, including in connection with the transactions and all other
activities to implement the Contribution.

8

--------------------------------------------------------------------------------




                             (c)     Nothing contained in Sections 5.1(a) or (b)
shall negate the allocation of assets or Liabilities under this Agreement or
otherwise impair any right of BSML (including, without limitation, on behalf of
BSML’s Affiliates) or Spas (including, without limitation, on behalf of Spas’
Affiliates, including the Buyer) to enforce this Agreement or any Ancillary
Agreement, in each case in accordance with its terms.  Without limiting the
generality of the preceding sentence, nothing contained in Sections 5.1(a) and
(b) shall release BSML or Spas, as applicable, from (i) any Liability provided
in or resulting from this Agreement or any Ancillary Agreement or (ii) any
Liability, contingent or otherwise, assumed, contributed or assigned to such
Person in accordance with, or any other Liability of any Person under, this
Agreement or any Ancillary Agreement.

                             (d)     Spas shall not make any claim or demand or
commence any Action asserting any claim or demand, including any claim of
contribution or indemnification, against BSML or any of its Affiliates or any
other Person released pursuant to Section 5.1(a), with respect to any
Liabilities released pursuant to Section 5.1(a), except as permitted by Section
5.1(c).  BSML shall not make any claim or demand or commence any Action
asserting any claim or demand, including any claim of contribution or
indemnification, against Spas or any of its Affiliates or any other Person
released pursuant to Section 5.1(b), with respect to any Liabilities released
pursuant to Section 5.1(b), except as permitted by Section 5.1(c).

ARTICLE 6.
MISCELLANEOUS

 

          6.1     Further Assurances.  In addition to the actions specifically
provided for elsewhere in this Agreement, each of the parties hereto shall use
its commercially reasonable efforts, prior to, on and after the Contribution
Date, to take, or cause to be taken, all actions, and to do, or cause to be
done, all things, reasonably necessary, proper or advisable under applicable
laws, regulations and agreements to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements. 
Without limiting the foregoing, prior to, on and after the Contribution Date,
each party hereto shall cooperate with the other parties, and without any
further consideration, but at the expense of the requesting party, to execute
and deliver, or use its commercially reasonable efforts to cause to be executed
and delivered, all instruments, including instruments of conveyance, assignment
and transfer, and to make all filings with, and to obtain all Consents,
approvals or authorizations of, any Governmental Authority or any other Person
under any permit, license, agreement, indenture or other instrument, and to take
all such other actions as such party may reasonably be requested to take by any
other party hereto from time to time, consistent with the terms of this
Agreement and the Ancillary Agreements, in order to effectuate the provisions
and purposes of this Agreement and the Ancillary Agreements and the transfers of
the Contributed Assets and the assignment and assumption of the Contributed
Liabilities and the other transactions contemplated hereby and thereby.

9

--------------------------------------------------------------------------------




 

          6.2     Survival.  The provisions hereof shall remain in full force
and effect and shall survive the Contribution Date, except to the extent
otherwise agreed by the parties in writing.

 

 

 

          6.3     Counterparts; Entire Agreement.

 

 

                             (a)     This Agreement and each Ancillary Agreement
may be executed in two or more counterparts, all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
party.

 

 

                             (b)     This Agreement, the Ancillary Agreements
and the Exhibits, Schedules and appendices hereto and thereto contain the entire
agreement between the parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter.

 

 

 

          6.4     Governing Law.  This Agreement, except as expressly provided
herein, and, unless expressly provided therein, each Ancillary Agreement, shall
be governed by and construed and interpreted in accordance with the laws of the
State of California, irrespective of the choice of laws principles of the State
of California as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 

 

 

          6.5     Assignability.  Except as set forth in any Ancillary
Agreement, this Agreement and each Ancillary Agreement shall be binding upon and
inure to the benefit of the parties hereto and thereto, respectively, and their
respective successors and assigns; provided, however, that no party hereto or
thereto may assign its respective rights or delegate its respective obligations
under this Agreement or any Ancillary Agreement without the express prior
written consent of the other parties hereto or thereto.

 

 

 

          6.6     Notices.  All notices or other communications under this
Agreement or any Ancillary Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b) deposited in the United States
mail or private express mail, postage prepaid, addressed as follows:


 

If to BSML, to:

 

 

 

          BriteSmile, Inc.

 

          460 North Wiget Lane

 

          Walnut Creek, California  94598

 

          Fax: (925) 941-6266

 

          Attention:  Nhat Ngo

10

--------------------------------------------------------------------------------




 

If to Spas, to:

 

 

 

BriteSmile Spas, LLC

 

460 North Wiget Lane

 

Walnut Creek, California  94598

 

Fax: (925) 941-6266

 

Attention:  Nhat Ngo


 

                    Either party may, by notice to the other party, change the
address to which such notices are to be given.

 

 

 

          6.7     No Third Party Beneficiaries.  The provisions of this
Agreement and each Ancillary Agreement are solely for the benefit of the parties
and are not intended to confer upon any Person (including, without limitation,
any Contributed Employee) except the parties any rights or remedies hereunder,
and there are no third party beneficiaries of this Agreement or any Ancillary
Agreement and neither this Agreement nor any Ancillary Agreement shall provide
any third Person with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement or any Ancillary Agreement.

 

 

 

          6.8     Severability.  If any provision of this Agreement or any
Ancillary Agreement or the application thereof to any Person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby or thereby, as the case may be, is not affected in any
manner adverse to any party.  Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties.

 

 

 

          6.9     Publicity.  Each of Spas and BSML shall consult with each
other prior to issuing any press releases or otherwise making public statements
with respect to the Contribution or any of the other transactions contemplated
hereby and prior to making any filings with any Governmental Authority with
respect thereto.

 

 

 

          6.10     Headings.  The article, section and paragraph headings
contained in this Agreement and in the Ancillary Agreements are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or any Ancillary Agreement.

 

 

 

          6.11     Survival of Covenants.  Except as expressly set forth in any
Ancillary Agreement, the covenants, representations and warranties contained in
this Agreement and each Ancillary Agreement, and liability for the breach of any
obligations contained herein, shall survive the Contribution.

 

 

 

          6.12     Waivers of Default.  Waiver by any party of any default by
the other party of any provision of this Agreement or any Ancillary Agreement
shall not be deemed a waiver by the waiving party of any subsequent or other
default, nor shall it prejudice the rights of the other party.

11

--------------------------------------------------------------------------------




 

          6.13     Amendments.  This Agreement and all Ancillary Agreements,
except to the extent as may otherwise be set forth therein, may be amended by
the written agreement of BSML and Spas.  No provisions of this Agreement or any
Ancillary Agreement shall be deemed waived, amended, supplemented or modified by
any party, unless such waiver, amendment, supplement or modification is in
writing and signed by the authorized representative of the party against whom it
is sought to enforce such waiver, amendment, supplement or modification.

 

 

 

          6.14     Interpretation.  Words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires.  The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement (or the applicable Ancillary
Agreement) as a whole (including all of the Schedules, Exhibits and appendices
hereto and thereto) and not to any particular provision of this Agreement (or
such Ancillary Agreement).  Article, Section, Exhibit, Schedule and Appendix
references are to the Articles, Sections, Exhibits, Schedules and Appendices to
this Agreement (or the applicable Ancillary Agreement) unless otherwise
specified.  The word “including” and words of similar import when used in this
Agreement (or the applicable Ancillary Agreement) shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified.  The word “or” shall not be exclusive.

 

 

 

                       IN WITNESS WHEREOF, the patties have caused this
CONTRIBUTION AGREEMENT to be executed by their duty authorized representatives
on the date first written above.


 

BRITESMILE, INC.

 

 

 

By:

/s/ ANTHONY M. PILARO

 

 

--------------------------------------------------------------------------------

 

Name:

Anthony M. Pilaro

 

Title:

Chairman

 

 

 

 

BRITESMILE SPAS, LLC

 

 

 

 

By:

BriteSmile, Inc., its Manager

 

 

 

 

By:

/s/ NHAT H. NGO

 

 

--------------------------------------------------------------------------------

 

Name:

Nhat H. Ngo

 

Title:

Executive Vice President

12

--------------------------------------------------------------------------------